                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

EDDIEL ROSADO,

           Petitioner,

v.                                               Case No: 2:19-cv-524-SPC-MRM

STATE OF FLORIDA and
SECRETARY OF THE
FLORIDA DEPARTMENT OF
CORRECTIONS,

              Respondents.
                                          /

                              OPINION AND ORDER1

       Before the Court is Eddiel Rosado’s Petition Under 28 U.S.C. § 2254 for

Writ of Habeas Corpus by a Person in State Custody. (Doc. 1).

                                     Background

       Eddiel Rosado is a state prisoner confined at Blackwater River

Correctional Facility in Milton, Florida. In 2013, the State investigated and

charged Rosado with four counts arising from domestic violence incidents. A

jury convicted Rosado of two counts of aggravated battery with a deadly

weapon and one count of felony battery. (Doc. 25-2 at 436). The trial court



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
sentenced him to concurrent sentences of 180 months in prison for aggravated

battery and 60 months in prison for felony battery. (Doc. 25-2 at 461-63).

        Rosado appealed on two grounds:

        (1) The trial court should have granted defense counsel’s motion for judgment
            of acquittal as to counts II and IV because the state failed to prove that the
            victim sustained her injuries during separate incidents;
        (2) The trial court erred in allowing inadmissible hearsay contained in the
            medical record of the victim’s treatment.

(Doc. 25-2 at 475-89). The Second District Court of Appeal of Florida (2nd

DCA) affirmed without a written opinion on January 30, 2015. (Doc. 25-2 at

504).

        Two months later, Rosado filed a petition for writ of habeas corpus. (Doc.

25-2 at 510-14). Rosado claimed his appellate counsel was ineffective for

failing to argue that his convictions for two counts of aggravated battery with

a deadly weapon violated double jeopardy. The 2nd DCA denied the petition

without a written opinion. (Doc. 25-2 at 516).

        Rosado next moved to correct an illegal sentence under Florida Rule of

Criminal Procedure 3.800, arguing his sentence was excessive. (Doc. 25-2 at

520-31). The postconviction court denied the motion. (Doc. 25-2 at 670-71).

Rosado did not appeal.

        Rosado again petitioned the 2nd DCA for a writ of habeas corpus,

alleging three grounds of ineffective assistance of appellate counsel: (1) failure

to argue the conviction for an uncharged aggravated battery violated due




                                            2
process; (2) failure to argue the jury verdict form was erroneous; and (3) failure

to argue the convictions for aggravated battery and felony battery violated

double jeopardy. (Doc. 25-2 at 675-707). The 2nd DCA denied the petition

without a written opinion. (Doc. 25-2 at 709). It also denied rehearing. (Doc.

25-2 at 711).

      After the denial, Rosado moved for postconviction DNA testing under

Florida Rule of Criminal Procedure 3.853.          (Doc. 25-2 at 713-18). Rosado

claimed conducting DNA testing on an aluminum baseball bat would exonerate

him of aggravated battery with a deadly weapon.           The postconviction court

denied the motion as facially and legally insufficient. (Doc. 25-2 at 720). The

2nd DCA affirmed. (Doc. 25-2 at 749).

      At the same time, Rosado moved for postconviction relief under Florida

Rule of Criminal Procedure 3.850 based on these claims:

         •   Trial counsel rendered ineffective assistance of counsel when he failed
             to have an aluminum baseball bat DNA tested
         •   Trial counsel rendered ineffective assistance of counsel when he failed
             to raise a confrontation clause objection to statements by the victim (who
             did not testify)
         •   Trial counsel rendered ineffective assistance of counsel when he failed
             to object to hearsay testimony at trial
         •   Trial counsel rendered ineffective assistance of counsel when he failed
             to inform the prosecutor that Rosado accepted the plea offer
         •   Trial counsel rendered ineffective assistance of counsel when he failed
             to move in limine to exclude unauthenticated text messages and
             transcripts of telephone calls from jail
         •   Cumulative effect of trial counsel’s errors deprived Rosado of
             meaningful and competent counsel
         •   Double jeopardy was violated because Rosado was convicted and
             sentenced for two crimes with similar elements




                                          3
         •   The prosecutor committed misconduct because he intimidated and
             threatened the victim, causing the victim to flee, which prevented
             Rosado from confronting his accuser

The postconviction court ultimately denied all claims.           Rosado filed an

untimely notice of appeal, then filed an appellate brief with the 2nd DCA that

did not address any issues raised in the 3.850 Motion. (Doc. 25-3 at 410-68).

Instead, Rosado filed a lightly edited version of his earlier brief challenging the

denial of his 3.853 Motion requesting DNA testing of the bat. The 2nd DCA

dismissed the appeal for lack of jurisdiction because Rosado did not timely file

a notice of appeal. (Doc. 25-3 at 489).

      Rosado constructively filed his federal habeas Petition on July 25, 2019.

After filing his Petition, Rosado again moved for postconviction relief in state

court and asked the Court to stay this case so he could exhaust his state

remedies. (Doc. 7). The Court denied the request because his federal habeas

grounds were unexhausted and procedurally barred. (Doc. 24).

                           Applicable Habeas Law

   A. AEPDA

      The Antiterrorism Effective Death Penalty Act (AEDPA) governs a state

prisoner’s petition for habeas corpus relief. 28 U.S.C. § 2254. Relief may only

be granted on a claim adjudicated on the merits in state court if the

adjudication:




                                          4
      (1)   resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or
      (2)   resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d). This standard is both mandatory and difficult to meet.

White v. Woodall, 134 S. Ct. 1697, 1702 (2014). A state court’s violation of state

law is not enough to show that a petitioner is in custody in violation of the

“Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

Wilson v. Corcoran, 562 U.S. 1, 16 (2010).

      B. Exhaustion and Procedural Default

      AEDPA precludes federal courts, absent exceptional circumstances, from

granting habeas relief unless a petitioner has exhausted all means of relief

available under state law. Failure to exhaust occurs “when a petitioner has

not ‘fairly presented’ every issue raised in his federal petition to the state’s

highest court, either on direct appeal or on collateral review.” Pope v. Sec’y for

Dep’t. of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012) (quoting Mason v. Allen,

605 F.3d 1114, 1119 (11th Cir. 2010)). The petitioner must apprise the state

court of the federal constitutional issue, not just the underlying facts of the

claim or a similar state law claim. Snowden v. Singletary, 135 F.3d 732, 735

(11th Cir. 1998). And he must invoke “one complete round of the State’s




                                        5
established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838,

845 (1999).

      Procedural defaults generally arise in two ways:

         (1) where the state court correctly applies a procedural default
         principle of state law to arrive at the conclusion that the
         petitioner’s federal claims are barred; or (2) where the
         petitioner never raised the claim in state court, and it is obvious
         that the state court would hold it to be procedurally barred if it
         were raised now.

Cortes v. Gladish, 216 F. App’x 897, 899 (11th Cir. 2007). A federal habeas

court may consider a procedurally barred claim if (1) petitioner shows

“adequate cause and actual prejudice,” or (2) if “the failure to consider the claim

would result in a fundamental miscarriage of justice.” Id. (citing Coleman v.

Thompson, 501 U.S. 722, 749-50 (1991)).

                                   Discussion

      Respondent concedes Rosado timely filed his petition, which raises five

grounds. The first three allege ineffective assistance of trial counsel because

of a failure to secure DNA testing, a failure to raise a Confrontation Clause

objection to victim statements, and a failure to object to hearsay statements.

In Ground 4, Rosado says his convictions violated double jeopardy. And in

Ground 5, Rosado claims the prosecutor caused the victim to flee through

intimidation and threats, preventing Rosado from confronting his accuser.




                                        6
      Rosado raised these five grounds in his 3.850 motion, and the

postconviction court denied them. Rosado did not properly appeal that denial.

The 2nd DCA dismissed the 3.850 appeal for lack of jurisdiction because

Rosado’s notice of appeal was untimely. And even if he had filed a timely

notice, his appellate brief did not challenge the denial of these grounds.

      Rosado did not invoke a “full round of the State’s established appellate

review process,” so all five grounds are unexhausted. O’Sullivan, supra. And

because the 2nd DCA denied relief based on a state procedural default

principle, all five grounds are procedurally barred on federal habeas review.

See Cortes, supra. Rosado has not shown adequate cause for his procedural

default, nor has he shown any likelihood of a fundamental miscarriage of

justice.

      Before a federal court may grant habeas relief to a state prisoner, the

prisoner must exhaust his remedies in state court. Rosado did not comply with

this procedural requirement.       The Court denies all grounds of Rosado’s

Petition.

            DENIAL OF CERTIFICATE OF APPEALABILITY

      A prisoner seeking a writ of habeas corpus has no absolute entitlement

to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

a district court must first issue a certificate of appealability (COA). “A [COA]

may issue…only if the applicant has made a substantial showing of the denial




                                         7
of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

petitioner must demonstrate that “reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong,” Tennard

v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

36 (2003) (citations omitted). Rosado has not made the requisite showing here

and may not have a certificate of appealability on any ground of his Petition.

      Accordingly, it is now

      ORDERED:

      Eddiel Rosado’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody (Doc. 1) is DENIED. The Clerk is

DIRECTED to terminate any pending motions and deadlines, enter judgment,

and close this case.

      DONE and ORDERED in Fort Myers, Florida on June 30, 2021.




Copies: All Parties of Record




                                       8
